DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/26/2021 has been entered and fully considered.

Allowable Subject Matter
Claims 1-4, 6-11 and 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Tucker et al., U.S. Pub. Number 2015/0156184 A1, teaches generate the physics-based output based on a property of light transmitted through a gas cell. The physics-based output can be matched to the physics-based output of one or more other components, thereby resulting in matched sets of components that can be used to authenticate electronic devices to provide an anti-tamper protection system while concurrently providing secure communications encryption. 

Emelko, U.S. Pub. Number 2013/0013657 A1, teaches a plurality of information sources and one or more sampling devices coupled to each of the information sources. Each information source may have a characteristic which may differ from the characteristic of any other information source. The sampling 

 Newly cited reference, Heffner et al., U.S. Pub. Number 2014/0226813 A1, teaches a key based on a physics-based output of a component such that the controller is configured to generate a different key, depending on the time at which the output from the component used to generate the key was generated by the component. 

Newly cited reference, Graceffo et al., U.S. Pub. Number 2015/0318985 A1, teaches one decryption key may include a plurality of decryption keys. The encrypted signal may be divided into data segments with each data segment corresponding to a different one of the plurality of decryption keys. Each data segment in the encrypted signal may be temporally associated with its respective corresponding decryption key.

Although, the combination of all the references above discloses a methods and systems to generate keys using selection of random clock signal to encrypt a communication message.  What is missing from the prior art is a teaching, motivation, or suggestion to transmitting and receiving the communication data with the another communication device, when not correctly decrypting the communication data received from another communication device, generating one or more pieces of first estimated clock information that is the clock information different from the clock information in the own device at the time when the communication data is received, selecting at least a part of the device information according to the first estimated clock information, generating the selection information from at least the selected part of the device information, generating a first estimated encryption key by 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 14, and 15, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 14, and 15 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491